Citation Nr: 0616978	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  97-25 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for low 
back strain prior to November 13, 1999.

2.  Entitlement to a disability rating in excess of 10 
percent for low back strain.

3.  Entitlement to a compensable disability rating for 
varicose veins of the right lower extremity prior to January 
12, 1998.

4.  Entitlement to a disability rating in excess of 10 
percent for varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1996.  Additionally, service documents reflect that she had 
six months of prior active service.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a July 1996 rating decision rendered by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for varicose 
veins of the right leg and low back strain, and assigned 
noncompensable (zero percent) disability ratings for both 
conditions, effective April 2, 1996.  The assigned rating for 
the veteran's varicose veins was subsequently increased to 10 
percent, effective January 12, 1998, by a September 1998 
rating decision.  The assigned rating for her low back 
disorder was increased to 10 percent, effective November 13, 
1999, by a June 2000 rating decision.

In February 1999 the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The case was remanded to the RO by the Board in May 1999 and 
again in October 2003.  The requested action has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  Since April 2, 1996, the date service connection was 
established for low back strain with scoliosis, the veteran's 
low back strain has been manifested by no more than slight 
limitation of motion with scoliosis and complaints of pain.  
It is not manifested by muscle spasm, moderate limitation of 
motion of the lumbar spine, or ankylosis of the lumbar spine.

2.  Since April 2, 1996, the date service connection was 
established for varicose veins, this condition has been 
manifested by slightly raised varicose veins of the right 
thigh with occasional complaints of aching and swelling; the 
varicose veins have not been manifested by stasis 
pigmentation, eczema, ulceration, or any edema. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, and not in excess 
thereof, for low back strain with scoliosis have been met 
since April 2, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Code 
5295 (effective prior to September 26, 2003). 

2.  The criteria for a disability rating in excess of 10 
percent rating for low back strain with scoliosis are not met 
prior to September 26, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5295 
(effective prior to September 26, 2003).  

3.  The criteria for a 20 percent rating, and not in excess 
thereof, for low back strain with scoliosis are met as of 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003).

4.  The criteria for a 10 percent rating, and not in excess 
thereof, for varicose veins of the right lower extremity have 
been met since April 2, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 
7120 (effective prior to January 12, 1998). 

5.  The criteria for a disability rating in excess of 10 
percent for varicose veins of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.104, Diagnostic Code 7120 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
February 2004 satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained and 
she has been accorded VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal initially stems 
from an RO rating decision in July 1996, which is prior to 
the effective date of the current notice and duty to assist 
provisions.  Accordingly, the initial adjudication of the 
claims on appeal was prior to the letter which satisfied the 
current duty to notify and assist provisions.  However, the 
claim has been subsequently readjudicated in a November 2004 
Supplemental Statement of the Case.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection for her 
back and varicose vein disabilities.  Accordingly, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation of a proposed rating 
reduction.  Fenderson, 12 Vet. App. at 126.

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected disabilities.  The evidence includes, but is not 
limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; private medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claims 
for an increased disability ratings for the disabilities and 
periods of time in question.  

II.  Low Back Strain

During the course of this appeal the criteria for rating 
spinal disabilities were amended effective September 26, 
2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (April 10, 2000).

The veteran's service-connected low back disability is low 
back strain with scoliosis.  The Rating Schedule, prior to 
September 26, 2003, provided ratings for limitation of motion 
of the lumbar spine when limitation was slight (10 percent), 
moderate (20 percent), or severe (40 percent). 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (effective before September 26, 
2003).  For lumbosacral strain, ratings were provided when 
there was evidence of characteristic pain on motion (10 
percent), muscle spasm on extreme forward bending with loss 
of lateral spine motion, unilateral, in a standing position 
(20 percent), or listing of the whole spine to the opposite 
side with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  38 C.F.R. § 
4.71, Diagnostic Code 5295 (effective before September 26, 
2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for lumbosacral strain is 5237.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

A.  Prior to November 13, 1999

In June 1996, a VA examination of the veteran was conducted.  
She reported having on and off low back pain when standing 
for long periods of time.  Physical examination was conducted 
and was negative for any neurologic abnormality.  Range of 
motion testing of the lumbar spine was conducted and 
revealed:  forward flexion to 90 degrees; extension to 30 
degrees; side bending to 20 degrees, bilaterally; and 
rotation to 45 degrees, bilaterally.  X-ray examination 
revealed left convex lumbar scoliosis.  The diagnosis was low 
back strain with scoliosis.  

The evidence supports the assignment of a 10 percent 
disability rating for the veteran's low back strain for the 
entire period of time prior to November 13, 1999.  The 
medical evidence of record shows that the veteran had 
lumbosacral strain with pain on standing long periods of 
time.  This most closely approximates the rating criteria for 
a 10 percent rating under Diagnostic Code 5295 for 
lumbosacral strain with characteristic pain on motion.  38 
C.F.R. § 4.71, Diagnostic Code 5295 (effective before 
September 26, 2003).  However, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 10 percent as there is no evidence of a moderate 
limitation of motion of the lumbar spine, or of muscle spasm, 
listing of the whole spine, positive Goldthwaite's sign, 
osteoarthritic changes, or narrowing or irregularity of joint 
space.  38 C.F.R. § 4.71, Diagnostic Codes 5292, 5295 
(effective before September 26, 2003).

B.  November 12, 1999, to September 26, 2003

The report of a VA examination conducted in November 1999 
reflects that the veteran reported having continuous 
background low back pain which occasionally flared-up to a 
severe level.  She also reported exacerbations of back pain 
with lifting anything over ten pounds.  Physical examination 
revealed no evidence of muscle spasm, weakness, or atrophy.  
Some tenderness of the lumbar spine was noted.  Range of 
motion testing revealed:  forward flexion to 100 degrees with 
pain at 80 degrees; extension to 25 degrees with pain at 15 
degrees; side bending to 15 degrees without pain, 
bilaterally; and, rotation to 35 degrees without pain, 
bilaterally.  X-ray examination revealed mild scoliosis.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected low back strain with scoliosis 
prior to the change in the rating criteria effective 
September 26, 2003.  There is simply no evidence that the 
veteran meets any of the applicable rating criteria for the 
assignment of a disability rating in excess of 10 percent for 
this period of time.  Specifically, there is no evidence of a 
moderate limitation of motion of the lumbar spine, or of 
muscle spasm, listing of the whole spine, positive 
Goldthwaite's sign, osteoarthritic changes, or narrowing or 
irregularity of joint space.  38 C.F.R. § 4.71, Diagnostic 
Codes 5292, 5295 (effective before September 26, 2003).  
Accordingly, a disability rating in excess of 10 percent for 
the period of time prior to September 26, 2003, must be 
denied.  

C.  Subsequent to September 26, 2003

As noted above, effective September 26, 2003, the criteria 
for rating disabilities of the spine were revised with 
reclassification of the diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).  
The current rating criteria can only be applied as of their 
effective date and not before.  VAOPGCPREC 3-2000 (April 10, 
2000).

When the medical evidence of record is considered under the 
new rating criteria, the evidence supports a grant of 20 
percent for the veteran's service-connected low back strain 
with scoliosis.  Specifically, the evidence of record reveals 
that the veteran has low back strain with scoliosis.  The 
presence of scoliosis is sufficient to warrant a grant of a 
20 percent disability rating.  However, the preponderance of 
the evidence is against the assignment of a rating in excess 
of 20 percent.  Specifically, there is no evidence of the 
veteran's forward flexion being limited to 60 degrees, nor is 
there evidence of any ankylosis of the spine.  The Board also 
notes that there is no evidence of neurologic abnormalities 
associated with the veteran's service-connected low back 
strain.  Accordingly, a disability rating in excess of 20 
percent must be denied.  

III.  Varicose Veins of the Right Lower Extremity

While this appeal was pending, the applicable rating criteria 
for cardiovascular system disabilities (including varicose 
veins) was amended effective January 12, 1998.  See 63 Fed. 
Reg. 37778-37779 (July 14, 1998).  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (November 19, 2003).  The amended versions 
may only be applied as of their effective date and, before 
that time, only the former version of the regulation may be 
applied.  VAOPGCPREC 3-2000 (April 10, 2000).

Under the criteria in effect prior to January 12, 1998, mild 
or asymptomatic varicose veins warrant a noncompensable 
evaluation.  A 10 percent rating is warranted for bilateral 
or unilateral varicose veins that are moderate, with 
varicosities of the superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  Moderately severe 
varicose veins involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one-to-two centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation warrant a 20 percent evaluation for 
unilateral involvement or a 30 percent evaluation for 
bilateral involvement.  A 40 percent evaluation is warranted 
for unilateral, and a 50 percent evaluation is applicable for 
bilateral, varicose veins that are severe in degree, 
involving superficial veins above and below the knee with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, with marked distortion and sacculation, edema 
and episodes of ulceration, with no involvement of deep 
circulation.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Under the criteria which became effective January 12, 1998, 
varicose veins warrant a noncompensable evaluation if they 
are palpable and asymptomatic.  A 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  An 
evaluation of 40 percent disabling is available for varicose 
veins manifested by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2005).

The Note following these diagnostic criteria provides that 
these evaluations are for the involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  38 C.F.R. § 4.104, Diagnostic Code 
7120, Note (2005).

In June 1996, a VA examination of the veteran was conducted.  
She reported having varicose veins which throbbed with 
standing a long time.  The examining physician noted "small 
varicose veins."  

On examination in November 1999, the veteran reported aching 
and fatigue with standing and walking along with occasional 
swelling.  Physical examination revealed slightly raised 
varicose veins of the right thigh.  There was no indication 
of stasis pigmentation, eczema, ulceration, or any edema. 

The evidence supports the assignment of a 10 percent 
disability rating for the veteran's service-connected right 
leg varicose veins for the period of time prior to January 
12, 1998.  While the veteran's varicose veins are not below 
the knee, but rather on the right thigh, she still reported 
having throbbing with long term standing.  This more nearly 
approximates the criteria for a 10 percent rating for 
unilateral superficial varicose veins with symptoms of pain 
or cramping.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  
Accordingly, a 10 percent rating is assigned.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's varicose veins under the rating criteria in effect 
prior to January 12, 1998.  There is absolutely no evidence 
of record that the varicose veins are manifest by any 
symptoms more severe than being superficial with cramping.  
Accordingly, a disability rating in excess of 10 percent must 
be denied under the old rating criteria.

As noted above, effective January 12, 1998, the criteria for 
rating varicose vein disabilities of the were revised.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (effective from January 
12, 1998).  The preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's service-connected right thigh varicose veins 
pursuant to the criteria effective January 12, 1998.  The 
symptoms reported on the 1999 VA examination almost exactly 
match the criteria for a 10 percent disability rating.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2005).  There is no 
evidence that the veteran has any persistent edema with 
incomplete relief, nor is there any evidence of any more 
severe symptoms such as stasis pigmentation, eczema, or 
ulceration.  Accordingly, a disability rating in excess of 10 
percent must be denied under both the old and the new rating 
criteria.


ORDER

A disability rating of 10 percent, and not in excess thereof, 
is granted for low back strain with scoliosis from April 2, 
1996, subject to the law and regulations governing the 
payment of monetary awards.  

A disability rating in excess 10 percent for low back strain 
with scoliosis for the period of time prior to September 26, 
2003, is denied.

A disability rating of 20 percent, and not in excess thereof, 
is granted for low back strain with scoliosis from September 
26, 2003, subject to the law and regulations governing the 
payment of monetary awards.  

A disability rating of 10 percent, and not in excess thereof, 
is granted for varicose veins of the right lower extremity 
from April 2, 1996, subject to the law and regulations 
governing the payment of monetary awards.  

A disability rating in excess 10 percent for varicose veins 
of the right lower extremity is denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


